
	

113 HR 4902 IH: Creating Higher Education Affordability Necessary to Compete Economically Act
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4902
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Ms. Loretta Sanchez of California (for herself, Mr. Richmond, Mrs. Davis of California, Mr. Grijalva, Ms. Schakowsky, Ms. Linda T. Sánchez of California, Mr. Garamendi, Mr. Vargas, Mr. Hastings of Florida, Mrs. Napolitano, Mr. Kind, Mr. Rangel, Ms. Clarke of New York, Mr. Engel, Ms. Shea-Porter, Mr. Cohen, Ms. Norton, Ms. Moore, Ms. Brown of Florida, Mrs. Negrete McLeod, Mr. Nolan, Mr. Honda, Mr. Enyart, Mr. Rush, Mr. Rahall, Ms. Brownley of California, Mr. Blumenauer, Mr. Sires, Ms. Jackson Lee, Ms. Pingree of Maine, Mr. Ellison, Mr. Castro of Texas, Mr. Langevin, Mr. Meeks, Mr. Cummings, Mr. Larsen of Washington, Mr. Serrano, Mrs. Kirkpatrick, Mr. Brady of Pennsylvania, Mr. Nadler, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To improve college affordability.
	
	
		1.Short titleThis Act may be cited as the Creating Higher Education Affordability Necessary to Compete Economically Act or the Middle Class CHANCE Act.
		2.Increase in the maximum amount of a Federal Pell GrantSection 401(b)(7)(C) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(C)) is amended by
			 striking clauses (ii) and (iii) and inserting the following:
			
				(ii)Award year 2014–2015For award year 2014–2015, the amount determined under this subparagraph for purposes of
			 subparagraph (B)(iii) shall be increased to $4,040.
				(iii)Subsequent award yearsFor award year 2015–2016 and each subsequent award year, the amount determined under this
			 subparagraph for purposes of subparagraph (B)(iii) shall be equal to—
					(I)the amount determined under this subparagraph for the preceding award year; increased by
					(II)a percentage equal to the annual adjustment percentage for the award year for which the amount
			 under this subparagraph is being determined; and
					(III)rounded to the nearest $5..
		3.Year-Round Federal Pell Grant students
			(a)In generalSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended by adding at the
			 end the following:
				
					(8)Year-Round Federal Pell Grant students
						(A)In GeneralNotwithstanding any other provision of this subsection, the Secretary shall award, to an eligible
			 student who meets the requirements in subparagraph (B) who has received a
			 Federal Pell Grant for an award year and is enrolled in a program of study
			 for one or more additional payment periods during the same award year that
			 are not otherwise covered by the student's Federal Pell Grant, an
			 additional Federal Pell Grant for the additional payment periods.
						(B)EligibilityIn order to be eligible to receive the additional Federal Pell Grant for an award year that is
			 described in subparagraph (A), a student shall, in addition to meeting all
			 eligibility requirements for the receipt of a Federal Pell Grant—
							(i)be enrolled full-time in an institution of higher education; and
							(ii)have successfully completed at least a full-time course load (as determined by the institution)
			 prior to receiving an additional Federal Pell Grant award as described in
			 subparagraph (A).
							(C)AmountsIn the case of a student receiving more than one Federal Pell Grant in a single award year under
			 subparagraph (A), the total amount of the Federal Pell Grants awarded to
			 such student for the award year shall not exceed an amount equal to 150
			 percent of the total maximum Federal Pell Grant for such award year
			 calculated in accordance with paragraph (7)(C)(iv)(II).
						(D)Inclusion in duration limitAny period of study covered by a Federal Pell Grant awarded under subparagraph (A) shall be
			 included in determining a student's duration limit under subsection
			 (c)(5).
						(9)Crossover periodIn any case where an eligible student is receiving a Federal Pell Grant for a payment period that
			 spans 2 award years, the Secretary shall allow the eligible institution in
			 which the student is enrolled to determine the award year to which the
			 additional period shall be assigned..
			(b)Effective dateThe amendment made by subsection (a) shall take effect on July 1, 2014.
			4.Pell Grant Duration LimitSection 401(c)(5) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)(5)) is amended by
			 striking 12 semesters and inserting 15 semesters each place the term appears.
		
